EXAMINER’S AMENDMENT
RE: Mazzolini et al.
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Jaime Canaves on June 1, 2021.
The application has been amended as follows: 

Amendments to the Claims
In claim 20, line 8, the term --the-- has been added after the word “wherein”.

In claim 21, line 7, the term --the-- has been added after the word “wherein”.

In claim 26, the term --the-- has been added after the word “wherein”.

In claim 28, line 1, the term “increased” has been changed to --increasing--.


Amendments to the Specification
In the specification, paragraph [0099], line 11, the text “www” has been changed to --world wide web--.

Rejoinder
2.	Claims 25, 30 and 34-35 were previously withdrawn from consideration as a result of a species election.  Pursuant to the procedures set forth in MPEP § 821.04(a), the species election, as set forth in the Office action mailed on 5/1/2020, is hereby  and claims 25, 30 and 34-35 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
The 35 U.S.C. §112(a) written description rejection set forth in the office action mailed on 3/8/2021 is withdrawn in view of applicant’s amendment to the claims.
	The claims are free of prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HONG SANG/Primary Examiner, Art Unit 1643